Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to arguments
Applicant amended claims 1-7 and added claims 9 which changes the scope of the claims and as such a new grounds of rejection is issued. However it is noted that the previously applied references are still used in the current grounds of rejection.

In regards to the 112 first and second rejection of Claim(s) 1 and similarly claims 4,7-8 Applicant asserts (pg. 9):
Support for claim 1 can be found in at least paras. [0041]-[0042] and [0077] of the specification which describes that the ECU 300 estimates a current ratio (i.e., parallel gain) of an average value of currents flowing in the plurality of cells (i.e., battery elements) to a maximum current with a largest magnitude out of the currents flowing in the plurality of cells based on a temperature deviation between the plurality of cells which is connected in parallel. Para. [0077] further describes the relationship between the current ratio and the temperature deviation (i.e., the evaluation function 􀁊F). That is, as the current ratio increases, the temperature deviation increases. Para. [0077] also describes that the parallel gain (Para_ Gain) represents a ratio of the maximum current to the average current. How the current ratio is calculated is further described with reference to FIGS. 3-4 (see Sl4). In view of the above description, Applicant submits that a person of ordinary skill in the art to would be able to estimate the claimed current ratio based on a temperature deviation between the plurality of battery elements.
And further asserts (pg. 10):
Claims 1-8 is/are rejected under 35 U.S.C. l 12(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. However, Applicant respectfully submits that the determination of the current ratio, and the features associated therewith, is understood by those of ordinary skill in the art for at least the same reasons discussed above with respect to §112(a).
In response:
Examiner respectfully disagree and maintains the 112 first and second rejection for the reasons set forth below.
In regards to the 103 rejection of Claim(s) 4 and 8 Applicant further asserts (pg. 12):
This specific method of more accurately calculating the current ratio to better control the charging and discharging of the battery pack is not obvious and is not disclosed or suggested by Sugimoto and/or the combination of references.
In response:
The Examiner does not state that it would be obvious to calculate the current ratio to better control the charging and discharging of the battery pack”.  As can be seen by the rejection of claim 4 and similarly claim 8 where the Examiner states that Sugimoto does not specifically state that the estimated claimed current ratio is based on a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block.
However since Sugimoto estimates the current ratio (G) based on temperature differences between cells ([0041]), it would be obvious to one of ordinary skill in the art using well known engineering calculations to use the claimed resistance ratio in order to determine which parallel resistor block is dissipating the most or least amount of heat (e.g by determining the voltage drop across each resistor using resistance ratio of resistors in series), further using said heat/temperature determination to estimate the current ratio (G) by as specified in [0041] of Sugimoto.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 and similarly claim 7 recites “the plurality of charging power limit values being calculated using the estimated current ratio and …, the plurality of discharging power limit values being calculated using the estimated current ratio” which is unclear.
However, the specification does not describe in such a way as to enable one skilled in the art to calculate the plurality of charging power limit values and the plurality of discharging power limit using the estimated current ratio, and therefore does not enable one of ordinary skill in the art to set the smallest charging and discharging power limit. 
Specifically the specification calculates charging limit values and discharging limit values using coefficient Kp, α and β which represents a feedback coefficient [0079].
However the specification doesn’t describe coefficients Kp, α and β in such a way that would enable one of ordinary skill in art to calculate the plurality of charging power limit values and the plurality of discharging power limit values.
Claim 2 recites  “wherein the ECU is further configured to set an upper limit value of a charging current at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements using the current ratio at the time of charging of the battery pack and to set the charging power limit value such that the magnitude of a current flowing in the battery element does not exceed the set upper limit value”. 
However, the specification does not describe in such a way as to enable one skilled in the art to set an upper limit value of a charging current at which metallic lithium is not extracted in a negative electrode and also set the claimed upper limit value of a charging current such that the magnitude of a current flowing in the battery element does not exceed the set upper limit value.
Specifically, the specification states that Equation (18)  is 
Ilim(t)=Ilim(0)+…. Where Ilim(0)) on the right side of the equality sign in Equation (18) represents a maximum current value at which metallic lithium is not extracted and Ilim(t) represents an allowable charging current value. 
The equation 18 above or the specification does not enable one of ordinary skill in the art to set an upper limit value of a charging current at which metallic lithium is not extracted… using the current ratio.
Additionally, based in the specification the claimed charging limit value IWin which is set such that metallic lithium is not extracted on the surface of a negative electrode can be determined using equation 14 of [0078]
However the claimed charging limit value IWin is described in equation 14 of the specification uses the coefficient Kp which represents a feedback coefficient [0079]. 
The specification doesn’t describe coefficient Kp in such a way that would enable one of ordinary skill in art to setting an upper limit value of a charging current as claimed.
Claim 3 recites  “charging and discharging control device for a battery pack according to claim 1, wherein each battery element includes a lithium-ion secondary battery, and wherein the ECU is further configured to calculate a charging/discharging intensity of at least one battery element out of the plurality of battery elements and a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element using the current ratio. 
However, the specification does not describe in such a way as to enable one skilled in the art to calculate charging/discharging intensity and degree of deterioration.
Specifically calculating the claimed charging/discharging intensity and degree of deterioration is described in the specification using the coefficients α and β which represents a forgetting coefficient and current coefficient [0094].
However the specification doesn’t describe coefficients α and β in such a way that would enable one of ordinary skill in art to calculating the charging/discharging intensity and degree of deterioration as claimed.
Claim 4 and similarly claim 8 recites  an electronic control unit (ECU) including a processing unit and a memory configured to estimate a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on …. a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block.
However, the specification does not describe in such a way as to enable one skilled in the art to estimate the claimed current ratio based on a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block.
Specifically estimating the claimed current ratio is described in the specification using Kbat which represents a constant which is used to perform a smoothing process (a gradual change process) on Fbat and is a predetermined value. [0111].
However the specification doesn’t describe Kbat in such a way that would enable one of ordinary skill in art to estimate the current ratio as claimed.
Claim 9 recites “wherein the ECU is further configured to calculate a starting value that is a value less than an allowable value of a cumulative damage for the battery element and at which setting at least one of the charging power limit value and the discharging power limit value is started; calculate a correction value corresponding to a magnitude by which the cumulative damage is greater than the starting value; and add the correction value to the degree of deterioration.” 
However, the specification does not describe in such a way as to enable one skilled in the art to calculate a starting value and the correction value.
Specifically [0107] of the specification recites in regards to the calculated correction values and starting values: “ Here, kp_dam_in 1, kp_dam_out 1, kp_dam_in 2, and kp_dam_out 2 are coefficients and are set using a map having the SOC and the battery temperature as arguments…. Dam_tag represents a threshold value which is a value less than an allowable value of the cumulative damage and at which limitation is started using DWin or DWout.” 
The specification does not enable one of ordinary skill in the art to determine kp_dam_in 1, kp_dam_out 1, kp_dam_in 2, and kp_dam_out 2 and Dam_tag in order to determine the claimed starting value and the correction value. 
Claim 9 recites “wherein the ECU is further configured to calculate a starting value that is a value less than an allowable value of a cumulative damage for the battery element and at which setting at least one of the charging power limit value and the discharging power limit value is started; calculate a correction value corresponding to a magnitude by which the cumulative damage is greater than the starting value; and add the correction value to the degree of deterioration.”  Which is new matter
The specification does not support “calculate a correction value corresponding to a magnitude by which the cumulative damage is greater than the starting value” nor supports adding the correction value to the degree of deterioration.
Claims 2-3, 5-6 and 9 are included in this rejection based on their dependence on claims 1 and 4.
The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and similarly claim 7 recites “the plurality of charging power limit values being calculated using the estimated current ratio and …, the plurality of discharging power limit values being calculated using the estimated current ratio” which is unclear.
It is unclear how the plurality of charging power limit values and the plurality of discharging power limit values are determined. 
Specifically the specification calculates charging limit values and discharging limit values using coefficient Kp, α and β which represents a feedback coefficient [0079].
However the specification doesn’t describe coefficients Kp, α and β in such a way that would enable one of ordinary skill in art to calculate the plurality of charging power limit values and the plurality of discharging power limit values.
Claim 1 also recites : “electronic control unit (ECU) including a processing unit and a memory configured to: … a smallest charging power limit value of a plurality of charging power limit values of the battery pack, ….and a smallest discharging power limit value of a plurality of discharging power limit values of the battery pack…” which is unclear.
Examiner will interpret as “electronic control unit (ECU) including a processing unit and a memory configured to: … set a smallest charging power limit value of a plurality of charging power limit values of the battery pack, ….and set a smallest discharging power limit value of a plurality of discharging power limit values of the battery pack…”
Claim 1 and similarly claims 4,7, and 8 recites “the set limit value” which lacks antecedent basis and is unclear.
Examiner will interpret as “the set smallest charging power limit value or the set smallest discharging power limit”.
Claim 2 recites  “wherein the ECU is further configured to set an upper limit value of a charging current at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements using the current ratio at the time of charging of the battery pack and to set the charging power limit value such that the magnitude of a current flowing in the battery element does not exceed the set upper limit value” which is unclear.
For the reasons set forth above, the specification is unclear as to setting an upper limit value of a charging current at which metallic lithium is not extracted in a negative electrode and also setting the claimed upper limit value of a charging current such that the magnitude of a current flowing in the battery element does not exceed the set upper limit value.
Claim 3 recites  “charging and discharging control device for a battery pack according to claim 1, wherein each battery element includes a lithium-ion secondary battery, and wherein the ECU is further configured to calculate a charging/discharging intensity of at least one battery element out of the plurality of battery elements and a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element using the current ratio” which is unclear.
For the reasons set forth above, the specification is unclear as to calculating charging/discharging intensity and degree of deterioration.
Claim 4 and similarly claim 8 recites  an electronic control unit (ECU) including a processing unit and a memory configured to estimate a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on …. a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block” which is unclear.
Specifically estimating the claimed current ratio is described in the specification using Kbat which represents a constant which is used to perform a smoothing process (a gradual change process) on Fbat and is a predetermined value. [0111].
However the specification doesn’t describe Kbat in such a way that would enable one of ordinary skill in art to estimate the current ratio as claimed.

Claim 9 recites “wherein the ECU is further configured to calculate a starting value that is a value less than an allowable value of a cumulative damage for the battery element and at which setting at least one of the charging power limit value and the discharging power limit value is started; calculate a correction value corresponding to a magnitude by which the cumulative damage is greater than the starting value; and add the correction value to the degree of deterioration.” which is unclear
For the reasons set forth above, the specification is unclear as to calculating a starting values and correction value.

Claims 2-3, 5-6, and 9 is/are included in this rejection due to their dependence on claims 1 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Emori (US 20040138785).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claims 1 and 7,  Sugimoto discloses a charging and discharging control device (Fig. 1 ECU and monitoring unit 20) with charging and discharging control method of controlling charging and discharging of a battery pack including a plurality of battery elements which is connected in parallel (Fig. 2 cells 16 of battery 10.The ECU 100 controls the charging / discharging of the assembled battery 10. [0004] [0023]), the charging and discharging control device for a battery pack and the charging and discharging control method comprising: 
an electronic control unit (ECU) including a processing unit and a memory (ECU 100):
estimating a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on a temperature deviation between the plurality of battery elements which are connected in parallel (Fig. 7 flowchart executed by ECU 100. S10 where the ECU 100 estimates gain G (maximum current / average current) based on the cell temperature detected by the temperature sensor 23. When the temperature sensor 23 using the temperature difference ΔT ([0038]-[0041]); 
setting a charging power limit value and a discharging power limit value of the battery pack using the estimated current ratio (In S80, the ECU 100 estimates the maximum current (Imax) out or currents flowing through the plurality of cells using Gain “G”  and the controls/suppresses charge/discharge power limit (Win, Wout) based on the estimated maximum current. [0028] and [0055]) and 
controlling charging and discharging of the battery pack (ECU 100 controls the charge and discharge power (Win, Wout) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]).
Although Sugimoto’s setting unit sets the charge/discharge power limit (Win, Wout), Sugimoto is not specifically clear that the control unit controls charging and discharging of the battery pack such that the set limit value (Win, Wout) is not exceeded.
However since Sugimoto sets the charge/discharge power limit (Win, Wout)  in order to properly protect the assembled battery ([0006]), it would be obvious to one or ordinary skill in the art that for Sugimoto control unit to control charging and discharging of the battery pack such that the set limit value (Win, Wout) is not exceeded in order to properly protect the assembled battery ([0006]).
Sugimoto does not disclose/teach setting a smallest charging power limit value of a plurality of charging power limit values of the battery pack, the plurality of charging power limit values being calculated using the estimated current ratio and a smallest discharging power limit value of a plurality of discharging power limit values of the battery pack, the plurality of discharging power limit values being calculated using the estimated current ratio.
Emori teaches setting a smallest charging power limit value of a plurality of charging power limit values of the battery pack (Imaxa or Imaxb), and a smallest discharging power limit value of a plurality of discharging power limit values of the battery pack (Fig. 1 and [0069],[0070]  Eq. 1-2 where the max current for each battery is calculated and determined. See [0071]-[0074], and [0078] where Ia= is the charging/discharging current in battery 101a. Ib=is the charging/discharging current in battery 101b. Imaxa = the max charging/discharging current in battery 101a  Imaxb= the max charging/discharging current in battery 101b. See [0073] and [0078]-[0080] where controlling means 105 controls the total maximum permissible current (Iall) such that lesser of Imaxa or Imaxb flows in/out the batteries 101a and 101b. 
It would have been obvious to a person of ordinary skill in the art to modify the charging and discharging control device with the charging and discharging control method of Sugimoto to set a smallest charging power limit value of a plurality of charging power limit values of the battery pack and a smallest discharging power limit value of a plurality of discharging power limit values of the battery pack, as taught by Emori in order to suppress the occurrence of a trouble in the storage means while accomplishing quick charging and reduction of battery capacities relative to discharging currents ([0021])

Even though Emori teaches the plurality of charging power limit values and  the plurality of discharging power limit values (Imaxa,Imaxb for each battery).
Sugimoto in view of Emori does not specifically teach the plurality of charging power limit values and the plurality of discharging power limit values are calculated using the estimated current ratio.
However since Emori teaches a plurality of charging power limit values and discharging power limit values which are the maximum currents of each cell ([0069],[0070]  Eq. 1-2 i.e. Imaxa or Imaxb), and Sugimoto teaches determining the maximum current of a cell using the estimated current ratio as described above (i.e. G = Imax/Iave ([0038]-[0041])), then it would be obvious to one of ordinary skill in the art to determine the plurality of charging power limit values taught by Emori (Imaxa,b) using the current ratio of Sugimoto in order to determine the charging/discharging limits of each cell through calculations thereby using less test equipment.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Emori (US 20040138785) in view of Ishishita (US 20110127958).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claim 2,  Sugimoto in view of Emori discloses a charging and discharging control device for a battery pack according to claim 1, wherein the ECU is further configured to set an upper limit value of a charging current using the current ratio and to set the charging power limit value such that the magnitude of a current flowing in the battery element does not exceed the set upper limit value (In S80, the ECU 100 estimates the maximum current (Imax) out or currents flowing through the plurality of cells using Gain “G”  and the controls charge/discharge power limit (Win, Wout) based on the maximum current. [0028] and [0055]).
Sugimoto in view of Emori does not disclose/teach wherein each battery element includes a lithium-ion secondary battery.
Ishishita teaches wherein a battery element includes a lithium-ion secondary battery ([0004]).
It would have been obvious to a person of ordinary skill in the art to modify each battery element of Sugimoto to includes a lithium-ion secondary battery, as taught by Ishishita in order to achieve higher energy density as taught by Ishishita ([0004]).
Sugimoto in view of Emori does not disclose/teach at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements at the time of charging of the battery pack
Ishishita teaches setting the upper limit current and power at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements at the time of charging of the battery pack ([0008] [0066] FIG. 5 determines the input-enabled power based on an enabled charge current which is set as a maximum current at which metal lithium does not precipitate on the negative electrode. The input power limit value calculation unit 44 controls charge by means of the input power limit value Win(t) obtained from Formula (IV) to suppress the charge current IB below Ilim'(t), so that precipitation of Li metal on the negative electrode can be reduced).
It would have been obvious to a person of ordinary skill in the art to modify the ECU to be further configured to set an upper limit value of a charging current using the current ratio of Sugimoto to do so at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements at the time of charging of the battery pack, in order to reduce overheating or reduction in performance of the lithium ion secondary battery, as taught by Ishishita [0005].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Emori (US 20040138785) in view of Kanada (US 20160372800).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claim 3,  Sugimoto in view of Emori teaches  a charging and discharging control device for a battery pack according to claim 1,
and wherein the ECU is further configured to calculate a charging/discharging intensity (Examiner interprets charging/discharging “intensity” as charging/discharging power value ) of at least one battery element out of the plurality of battery elements using the current ratio (ECU 100 controls the charge and discharge power (Win,Wout. i.e charging/discharging intensity) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]). 
Sugimoto in view of Emori does not disclose/teach wherein each battery element includes a lithium-ion secondary battery nor teaches wherein the setting unit is configured to calculate a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element using the current ratio.
Kanada teaches a battery element including a lithium-ion secondary battery ([0029] lithium ion secondary battery 10).
It would have been obvious to a person of ordinary skill in the art to modify each battery element of Sugimoto to includes a lithium-ion secondary battery as taught by Kanada in order to achieve higher energy density achieved using lithium-ion secondary batteries.
Kanada teaches wherein the setting unit is configured to calculate a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element ([0045] battery performance may degrade when the battery resistance increases due to salt concentration unevenness between the positive electrode active material layer 53 and the negative electrode active material layer 63).
It would have been obvious to a person of ordinary skill in the art to modify ECU of Sugimoto to be configured to calculate a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element using the current ratio as taught by Sugimoto in view of Kanada in order to determine when to repair or replace a battery preventing disruption of use.
Sugimoto in view of Kanada teaches and to set at least one of the charging power limit value and the discharging power limit value using at least one of the calculated charging/discharging intensity and the calculated degree of deterioration (ECU 100 of Sugimoto controls the charge and discharge power (Win,Wout. i.e charging/discharging intensity) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claims 4 and 8,  Sugimoto discloses a charging and discharging control device (Fig. 1 ECU and monitoring unit 20)  with a method of controlling charging and discharging of a battery pack in which a plurality of parallel battery blocks including a plurality of battery elements which is connected in parallel is connected in series (Fig. 2 cells 16 of battery 10.The ECU 100 controls the charging / discharging of the assembled battery 10. [0004] [0023]), the charging and discharging control device for a battery pack and method of controlling charging and discharging of a battery pack comprising: 
an electronic control unit (ECU) including a processing unit and a memory (ECU 100) estimating a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on a temperature deviation between the plurality of battery elements which is connected in parallel (Fig. 7 flowchart executed by ECU 100. S10 where the ECU 100 estimates gain G (maximum current / average current) based on the cell temperature detected by the temperature sensor 23. When the temperature sensor 23 using the temperature difference ΔT ([0038]-[0041]); 
setting at least one of a charging power limit value and a discharging power limit value of the battery pack using the estimated current ratio (In S80, the ECU 100 estimates the maximum current (Imax) out or currents flowing through the plurality of cells using Gain “G”  and the controls charge/discharge power limit (Win, Wout) based on the maximum current. [0028] and [0055]); and 
controlling charging and discharging of the battery pack such that the set limit value is not exceeded (ECU 100 controls the charge and discharge power (Win, Wout) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]).
Sugimoto does not specifically state that the estimated claimed current ratio is based on a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block.
However since Sugimoto estimates the current ratio (G) based on temperature differences between cells ([0041]), it would be obvious to one of ordinary skill in the art using well known engineering calculations to use the claimed resistance ratio in order to determine which parallel resistor block is dissipating the most or least amount of heat (e.g by determining the voltage drop across each resistor using resistance ratio of resistors in series), further using said heat/temperature determination to estimate the current ratio (G) by as specified in [0041] of Sugimoto.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Syed (US 20120091971).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claim 5,  Sugimoto discloses the charging and discharging control device for a battery pack according to claim 4.
Sugimoto does not disclose wherein the ECU is further is configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio, to set an upper limit value of a temperature of the battery pack using the calculated mean square value, and to set at least one of the charging power limit value and the discharging power limit value such that the temperature of the battery pack does not exceed the upper limit value.
Syed teaches wherein the setting unit is configured to calculate a mean square value of a current flowing in the battery pack, to set an upper limit value of a temperature of the battery pack using the calculated mean square value, and to set at least one of the charging power limit value and the discharging power limit value such that the temperature of the battery pack does not exceed the upper limit value. ([0020]…monitoring the actual current into (charging) or out of (discharging) the battery pack 14, and using time-integrated root mean square (RMS) current as a basis for a control algorithm. The algorithm tracks the RMS current over various time intervals, and compares the RMS current against thresholds for the time intervals. If the RMS current exceeds a threshold, a closed-loop proportional-integral (PI) control algorithm, implemented in the controller 22, regulates power. The PI control algorithm in the controller 22 continues to regulate power until the RMS current drops below the threshold value. Syeds algorithm regulates power based on RMS current to control battery overheating (Abstract).
Although Sugimoto in view of Syed does not specifically teach that the calculated mean square value of a current flowing in the battery pack is calculated using the estimated current ratio (i.e maximum current/ average current).
However since the mean square value is as a function of the average currents in the battery pack (based on [0033] and [0059] of the specification), and Sugimoto determines estimated current ratio “G”  as a function of average current  ([0040] of Sugimoto) then it would be obvious to one of ordinary skill in the art for using mathematical principles to use the current ratio to determine the average current further determining the means square value taught by Syed.
It would have been obvious to a person of ordinary skill in the art to modify the charging and discharging control device of Sugimoto to wherein the ECU is configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio, to set an upper limit value of a temperature of the battery pack using the calculated mean square value, and to set at least one of the charging power limit value and the discharging power limit value such that the temperature of the battery pack does not exceed the upper limit value, in order to prevent thermal runaway ([0015]) as taught by Syed.
As to claim 6,  Sugimoto discloses the charging and discharging control device for the battery pack according to claim 4.
Sugimoto does not disclose/teach wherein the ECU is further configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio and to determine that the battery pack is overheated when the calculated mean square value is greater than a threshold value.
Syed  teaches calculating a mean square value of a current flowing in the battery pack ([0020]…monitoring the actual current into (charging) or out of (discharging) the battery pack 14, and using time-integrated root mean square (RMS) current as a basis for a control algorithm. The algorithm tracks the RMS current over various time intervals, and compares the RMS current against thresholds for the time intervals. If the RMS current exceeds a threshold, a closed-loop proportional-integral (PI) control algorithm, implemented in the controller 22, regulates power. The PI control algorithm in the controller 22 continues to regulate power until the RMS current drops below the threshold value) and to determine that the battery pack is overheated when the calculated mean square value is greater than a threshold value Syeds algorithm regulates power based on RMS current to control battery overheating (Abstract).
Although Sugimoto in view of Syed does not specifically teach that the calculated mean square value of a current flowing in the battery pack is calculated using the estimated current ratio (i.e maximum current/ average current).
However since the mean square value is as a function of the average currents in the battery pack (based on [0033] and [0059] of the specification), and Sugimoto determines estimated current ratio “G”  as a function of average current  ([0040] of Sugimoto) then it would be obvious to one of ordinary skill in the art for using mathematical principles to use the current ratio to determine the average current further determining the means square value taught by Syed.
It would have been obvious to a person of ordinary skill in the art to modify the ECU of Sugimoto to be configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio and to determine that the battery pack is overheated when the calculated mean square value is greater than a threshold value, in order to prevent thermal runaway ([0015]) as taught by Syed.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Emori (US 20040138785) in view of Kanada (US 20160372800) in view of Tashiro (WO 2015052567).  
As to claim 9, Sugimoto in view of Emori in view of Kanada teaches the charging and discharging control device for the battery pack according to claim 3. 
Sugimoto in view of Kanada  does not teach wherein the ECU is further configured to calculate a starting value that is a value less than an allowable value of a cumulative damage for the battery element and at which setting at least one of the charging power limit value and the discharging power limit value is started; calculate a correction value corresponding to a magnitude by which the cumulative damage is greater than the starting value; and add the correction value to the degree of deterioration.
Tashiro teaches calculating a starting value that is a value less than an allowable value of a cumulative damage for the battery element and at which setting at least one of the charging power limit value and the discharging power limit value is started ([0143] and Fig. 12 the allowable output power SWout and the allowable input power SWin that are determined); calculate a correction value corresponding to a magnitude by which the cumulative damage is greater than the starting value (Equation 2 and [0056] [0059]…correction coefficient); and add the correction value to the degree of deterioration ([0057] correction coefficient is added to Dam_dc[t] is a previous damage accumulated amount)
It would have been obvious to a person of ordinary skill in the art to modify the ECU of Sugimoto to calculate a starting value that is a value less than an allowable value of a cumulative damage for the battery element and at which setting at least one of the charging power limit value and the discharging power limit value is started; calculate a correction value corresponding to a magnitude by which the cumulative damage is greater than the starting value; and add the correction value to the degree of deterioration., as taught by Tashiro in order to improve energy efficiency and suppress deterioration of fuel economy [0007].
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859
/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859